Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0001538
                                                      18-JUL-2013
                                                      01:43 PM
                          SCAD-13-0001538

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                   MIMI DESJARDINS, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 12-032-9102)

                  ORDER GRANTING MOTION TO DISMISS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the June 19, 2013 petition filed

 by the Office of Disciplinary Counsel (ODC), pursuant to Rule

 2.13 of the Rules of the Supreme Court of the State of Hawai#i

 (RSCH), the June 24, 2013 motion to dismiss ODC’s petition, filed

 by Respondent Mimi DesJardins, the June 26, 2013 memorandum in

 opposition filed by ODC, the June 27, 2013 reply filed by

 Respondent DesJardins, RSCH Rules 2 and 8, and Sections

 602-5(a)(6) and 605-1(a) of the Hawai#i Revised Statutes, this

 court has jurisdiction and is vested with the authority to place

 Respondent DesJardins under interim suspension in response to a

 motion from the Commission on Judicial Conduct.   However, in

 light of the exclusive authority of the Commission on Judicial
Conduct over any misconduct committed by a jurist as part of the

jurist’s official judicial duties, see RSCH Rule 8.2(c)(1), the

provisions of RSCH Rule 2.13 are not applicable in this matter.

Therefore,

           IT IS HEREBY ORDERED that Respondent DesJardins’s

June 24, 2013 motion to dismiss ODC’s June 19, 2013 petition is

granted.

           IT IS FURTHER ORDERED that ODC’s June 19, 2013 petition

is denied.

           DATED:   Honolulu, Hawai#i, July 18, 2013.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack




                                  2